Citation Nr: 1623783	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-37 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel
INTRODUCTION

The Veteran served on active duty from February 1966 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In August 2012, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) sitting at the RO (Travel Board hearing).  A transcript of that hearing is of record.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c)(West 2014); 38 C.F.R. § 20.707 (2015).  In February 2016, the Board sent a letter to the Veteran, which explained that the VLJ who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different VLJ; otherwise, the case would be reassigned.  The Veteran did not respond to the letter.  Thus, as stated in the February 2016 letter, the Board will assume that the Veteran not want another hearing and will proceed with the matter on appeal.

In December 2012, the Board reopened the previously denied claim of entitlement to service connection for tinnitus.  In December 2012 and August 2013, the Board remanded the issues currently on appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.



FINDINGS OF FACT

1.  The Veteran's right ear hearing loss was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.

2.  The Veteran's tinnitus was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.


CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss is not established.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309. 3.385 (2015).

2.  Service connection for tinnitus is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the AOJ dated in July 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial AOJ adjudication of his claims.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his STRs, service personnel records, VA treatment records, employer hearing tests, a VA examination report, VA medical opinions, Board hearing transcript, and statements from the Veteran.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in March 2008, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and a medical opinion.  Addendum medical opinions were also provided in February 2013, September 2013, and November 2013.  The medical opinions were supported by sufficient rationale and included a review of the Veteran's claims file.  Therefore, the Board finds that the VA examination and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

Furthermore, the Veteran was afforded a Board hearing in August 2012.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ correctly noted the issues as they were at the time of the hearing.  The Veteran was assisted at the hearing by an accredited representative from The Texas Veterans Commission.  The VLJ and representative asked the Veteran questions regarding the elements of the claims that were lacking to substantiate the claims for benefits.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its December 2012 and August 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remands included providing the Veteran for VA addendum medical opinions, which were provided in February 2013, September 2013, and November 2013.  The matters decided herein were also previously remanded for the AOJ to obtain the Veteran's service personnel records, which he alleged should include a signed waiver document evidencing details and consideration of his hearing impairment at that time.  Although the Veteran's service personnel records were obtained on remand, no such waiver is included among them.  However, as the Veteran's entire personnel file was requested, the Board finds that the terms of its earlier remand have been complied with and that another remand is not warranted as it is indicated that all available records were supplied.  The remand further directed the AOJ to ascertain from the Veteran the names and addresses of his treating physicians.  In a May 2013 statement, the Veteran indicated that he did not have any private or VA treatment for his hearing loss.  Finally, the remands included readjudicating the claims, which was accomplished in the June 2013 and November 2013 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

A.  General Regulations and Statutes

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including organic diseases of the nervous system, such as sensorineural hearing loss and tinnitus, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system); see also Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015).  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 


B.  Right Ear Hearing Loss

The Veteran seeks service connection for right ear hearing loss.

As noted above, the first element of service connection requires medical evidence of a current disorder.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  But according to VA standards, impaired hearing must be of a certain level to be considered a disability.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, a current diagnosis has been established.  At the March 2008 VA audiological examination, audiometric testing yielded the following findings at that time:

 


HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
75
85

Using the Maryland CNC Word List test, his speech recognition scores was 96 percent in the right ear.  The Veteran was diagnosed with sensorineural hearing loss of the right ear.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's DD-214 Form documents that his Military Occupational Specialty (MOS) was Aircrew Egress Systems.  The Veteran's personnel records document that he served in Thailand.  At his August 2012 Board hearing, the Veteran reported a history of acoustic trauma during service, which was associated with his work-related duties on an airbase flight line in Thailand.  The Veteran's STRs document that his right ear hearing was normal at the January 1966 military entrance examination.  A January 1969 in-service audiogram documents an apparent worsening of hearing acuity in the right ear based on an increased shift in puretone decibel levels.  There are no further in-service complaints of or treatment for right ear hearing loss.  At his April 1969 military separation examination, his right ear hearing was normal.  His active military service ended in May 1969.

The first post-service relevant complaint of right ear hearing loss was in September 2006, which documented that the Veteran was receiving hearing tests through his employer.  Again, the Veteran's active duty ended in 1969.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinions of record are negative.  

Specifically, on VA examination in March 2008, the Veteran reported in-service acoustic trauma and post-service acoustic trauma.  Following his military discharge, he worked for Cameron Iron Mill (6 years), a Service Station Attendant (1 year), a photographer (12 years), and a Press Operator (11 years).  The Veteran reported hazardous noise exposure as a civilian without the use of hearing protection, to include firearms, lawn mower, weed eater, grass blower and chainsaw.  The Veteran also described hazardous noise exposure as a civilian with the use of hearing protection, to include factory work, lawn mower, weed eater, grass blower, and chainsaw.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that discharge testing revealed that military noise exposure did not contribute to or exacerbate the Veteran's hearing loss.  The examiner opined that military noise exposure did not contribute to the Veteran's current hearing loss.  The examiner found that the Veteran's hearing loss was likely the result of excessive civilian noise exposure (both protected and unprotected), as well as the aging process.

A VA addendum medical opinion was obtained in February 2013 by the March 2008 VA examiner.  Following another review of the claims file, the VA examiner determined that military noise exposure did not contribute to the Veteran's current hearing loss.  The examiner found that the right ear hearing loss was likely the result of excessive civilian noise exposure (both protected and unprotected), as well as the aging process.  The examiner reasoned that the Veteran had normal hearing in the right ear at entry and discharge from the military.  The examiner added that discharge testing revealed that military noise exposure did not contribute to or exacerbate the Veteran's hearing loss.

A VA addendum medical opinion was obtained in September 2013 by the March 2008 VA examiner.  Following another review of the claims file, to include the August 2012 Board hearing transcript, the VA examiner found it noteworthy that the Veteran's hearing testimony varied significantly from the written history he
completed at the March 2008 VA examination.  The examiner stated, that in the Veteran's own writing, he reported hearing loss that started "20 years ago" at the VA examination.  Furthermore, the examiner found that there was no evidence to suggest a delayed onset of hearing loss following noise exposure; instead, the evidence was actually to the contrary.  The examiner indicated that research indicates that previously noise-exposed ears are not more sensitive to future noise exposure and that hearing loss due to noise does not progress (in excess of what would be expected from the addition of age-related threshold shifts) once the exposure to noise is discontinued (Rosenhall et al., 1990).  The examiner stated that she could not comment specifically on the impact of the Veteran's post military noise exposure.  However, in general terms, any noise exposure following the service or prior to the service (since hearing loss was noted at enlistment) could have contributed to his current hearing loss.  The examiner stated that she was only able to rule out military noise as a contributing factor because of the available audiometric information specific to that time period.  In this regard, the examiner noted that the Veteran had normal right ear hearing at his entry and discharge into the military.  The examiner found that the Veteran's discharge testing revealed that
military noise exposure did not contribute to or exacerbate the Veteran's hearing loss.  Thus, the examiner concluded that military noise exposure did not contribute to the Veteran's current hearing loss.

The VA examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  The examiner gave an alternative theory to address the etiology of the current right ear hearing loss - namely, civilian noise exposure (both protected and unprotected), as well as the aging process.  There is no positive evidence to the contrary of these medical opinions in the claims file.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection for right ear hearing loss is not warranted.

The Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from September 2006, over thirty years after the Veteran's military separation in 1969.  Further, the STRs do not show that the Veteran developed a chronic right ear hearing loss disorder during his active military service.  The STRs document one instance of right ear hearing loss in January 1969, which is not a chronic disorder.  The military exit examination does not document any right ear hearing loss.  When the Veteran was first treated post-service in 2006, he did not indicate that his right ear hearing loss had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for an organic disease of the nervous system, to include right ear sensorineural hearing loss.  As stated above, the earliest post-service medical treatment records are dated from 2006, and the Veteran was separated from the active duty in 1969.  No diagnosis of right ear sensorineural hearing loss was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the lay statements from the Veteran and his spouse in support of his claim.  The Board acknowledges that the Veteran and his spouse are competent, even as lay people, to attest to factual matters of which they have first-hand knowledge, e.g., hearing loss experienced or observed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran and his spouse are competent to report that the Veteran currently experiences right ear hearing loss, the Board must still weigh the lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the lay statements concerning the etiology of the Veteran's right ear hearing loss to be credible, since the Veteran's STRs only document one instance of right ear hearing loss, since the military exit examination found normal right ear hearing, and since the Veteran first reported right ear hearing loss post-service in 2006, more than thirty years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to be incredible because they are inconsistent with the evidence of record, which contains only negative nexus medical opinions and which does not document right ear hearing loss until over three decades after his separation from the active duty in 1969.

For the reasons set forth above, the Board finds that the lay statements alleging that the Veteran's symptoms have been present since his active military service or are due to his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the lay statements in support of this current claim, is unfavorable to the claim for service connection for right ear hearing loss. 

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for right ear hearing loss is not warranted.
B.  Tinnitus 

The Veteran seeks service connection for tinnitus.

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in March 2008, the Veteran was diagnosed with tinnitus.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's DD-214 Form documents that his MOS was Aircrew Egress Systems.  The Veteran's personnel records document that he served in Thailand.  At his August 2012 Board hearing, the Veteran reported a history of acoustic trauma during service, which was associated with his work-related duties on an airbase flight line in Thailand.  Here, the Veteran's STRs do not contain any complaints of or treatment for tinnitus.  The Veteran's active military service ended in May 1969.

The first post-service relevant complaint of right ear hearing loss was in September 2006, which documented that the Veteran was receiving hearing tests through his employer.  Again, the Veteran's active duty ended in 1969.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson, 12 Vet. App. at 453. 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinions of record are negative.  

Specifically, on VA examination in March 2008, the Veteran reported in-service acoustic trauma and post-service acoustic trauma.  Following his military discharge, he worked for Cameron Iron Mill (6 years), a Service Station Attendant (1 year), a photographer (12 years), and a Press Operator (11 years).  The Veteran reported hazardous noise exposure as a civilian without the use of hearing protection, to include firearms, lawn mower, weed eater, grass blower and chainsaw.  The Veteran also described hazardous noise exposure as a civilian with the use of hearing protection, to include factory work, lawn mower, weed eater, grass blower, and chainsaw.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that it was more likely than not that the Veteran's tinnitus was related to the same etiology as the hearing loss (i.e., excessive civilian noise exposure (both protected and unprotected), as well as the aging process).  The examiner reasoned that the Veteran did not report a specific event relating to the onset of tinnitus.

A VA addendum medical opinion was obtained in November 2013 by the March 2008 VA examiner.  Following another review of the claims file, the VA examiner noted that the Veteran reported at his March 2008 VA examination that his tinnitus started "years ago," but he was unsure of the onset of his complaint.  Moreover, the Veteran did not attribute his complaint to anything but "inner ear damage."  The examiner stated that it was noteworthy that the Veteran had hearing loss (inner left ear damage) at his military enlistment.  Thus, the examiner concluded that the Veteran's complaint of tinnitus was likely secondary to his hearing loss and not the result of military noise exposure.

The VA examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  The examiner gave an alternative theory to address the etiology of the current tinnitus - namely, excessive civilian noise exposure (both protected and unprotected), as well as the aging process).  There is no positive evidence to the contrary of these medical opinions in the claims file.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection for tinnitus is not warranted.

The Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 2006, over thirty years after the Veteran's military separation in 1969.  Further, the STRs do not show that the Veteran developed chronic tinnitus during his active military service.  The STRs do not contain any complaints of or treatment for tinnitus.  When the Veteran was first treated post-service in 2006, he did not indicate that his tinnitus had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for an organic disease of the nervous system, to include tinnitus.  As stated above, the earliest post-service medical treatment records are dated from 2006, and the Veteran was separated from the active duty in 1969.  No diagnosis of tinnitus was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the lay statements from the Veteran and his spouse in support of his claim.  The Board acknowledges that the Veteran and his spouse are competent, even as lay people, to attest to factual matters of which they have first-hand knowledge, e.g., tinnitus experienced or observed.  See Washington, 19 Vet. App. at 368.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan, 451 F.3d at 1335.  In Davidson, 581 F.3d at 1313, and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.
Although the Veteran and his spouse are competent to report that the Veteran currently experiences tinnitus, the Board must still weigh the lay statements against the medical evidence of record.  See Layno, 6 Vet. App. at 465.  In making this credibility determination, the Board does not find the lay statements concerning the etiology of the Veteran's tinnitus to be credible, since the Veteran's STRs make no reference to tinnitus and since the Veteran first reported tinnitus post-service in 2006, more than thirty years after his separation from the active duty.  See Caluza, 7 Vet. App. at 511-12, aff'd per curiam, 78 F.3d. at 604; see also Macarubbo, 10 Vet. App. at 388.

It is important to point out that the Board does not find that the lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337.  Rather, the lay statements are found to be incredible because they are inconsistent with the evidence of record, which contains only negative nexus medical opinions and which does not document tinnitus post-service until three decades after his separation from the active duty in 1969.

For the reasons set forth above, the Board finds that the lay statements alleging that the Veteran's symptoms have been present since his active military service or are due to his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the lay statements in support of this current claim, is unfavorable to the claim for service connection for tinnitus.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  The Veteran's claim of entitlement to service connection for tinnitus is not warranted.



ORDER

The claim of entitlement to service connection for right ear hearing loss is denied. 
 
The claim of entitlement to service connection for tinnitus is denied.



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


